Opinion issued April 22, 2009







     







In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00293-CV




IN RE ORGENA KEENER, Relator




Original Proceeding on Petition for Writ of Mandamus 




MEMORANDUM OPINION

          Relator, Orgena Keener, filed a petition for writ of mandamus challenging
respondent’s
 March 30, 2009 order, entitled, “Order Granting Petitioner’s Discovery
Motion.”  We deny the petition for writ of mandamus.

PER CURIAM


 
Panel consists of Justices Jennings, Keyes, and Higley.